Order of Appellate Division affirmed. This is an action of contract upon an agreement made with the plaintiff by the defendant real estate broker to pay to the plaintiff all of the commission, except $100, that might be received by the defendant from the owner of certain real estate with respect to the sale thereof to a customer furnished by the plaintiff. Since there was no evidence that the defendant at the time the action was begun had received any such commission, judgment was rightly ordered for the defendant.